Citation Nr: 0518307	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  01-05 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant, her daughter, and a registered nurse.




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1951.  The record reflects that he died in May 1999.  
The appellant in this matter is the veteran's surviving 
spouse.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefits 
sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In October 2002, the appellant was afforded a hearing before 
a Veterans Law Judge (VLJ) who is no longer employed by VA.  
As such, the appellant is entitled to have a new BVA hearing 
before another VLJ if she so desires.  See generally 
38 C.F.R. § 20.707 (2004).  In documentation received at the 
Board in June 2005, the appellant therefore requested that 
she be scheduled for a new Travel Board hearing, to be held 
at the RO.   

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for completion of the following:

The RO should schedule the appellant for 
a new hearing before the Board, to be 
held at the RO in accordance with 
applicable procedures.  The appellant and 
her attorney (or other authorized 
representative) should be provided with 
appropriate notice as to the time and 
place to report for this hearing.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant, however, 
until she is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


	                  
_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


